Citation Nr: 1142640	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-41 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2011, the Board remanded the present matter for additional development and due process concerns.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In an unappealed November 2006 rating decision, the RO confirmed the denial of a claim of entitlement to service connection for bilateral hearing loss and properly notified the Veteran.  

2.  The evidence associated with the claims file subsequent to the November 2006 rating decision, by itself, or in conjunction with the previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss or raise a reasonable possibility of substantiating the claim.   

3.  In an unappealed November 2006 rating decision, the RO confirmed the denial of a claim of entitlement to service connection for tinnitus and properly notified the Veteran.  

4.  The evidence associated with the claims file subsequent to the November 2006 rating decision, by itself, or in conjunction with the previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for tinnitus or raise a reasonable possibility of substantiating the claim.   


CONCLUSIONS OF LAW

1.  The November 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a bilaterally hearing loss disability is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

2.  The evidence received subsequent to the November 2006 rating decision is not new and material and the requirements to reopen the claim of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  The November 2006 rating decision which denied the Veteran's claim of entitlement to service connection for a tinnitus disability is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002).

4.  The evidence received subsequent to the November 2006 rating decision is not new and material and the requirements to reopen the claim of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).
In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the applications to reopen, the RO provided the appellant pre-adjudication notice by letter dated in December 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, as well as post-service treatment records, provided VA examinations, and assisted the appellant in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  In addition, this case was remanded in April 2011, in order to obtain a VA medical examination and opinion as to the nature and etiology of any current bilateral hearing loss and tinnitus disabilities.  However, as discussed below, new and material evidence has not been presented, thus the adequacy of the April 2011 VA examination is moot.  See 38 C.F.R. § 3.156(a); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007) (holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished).  Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the April 2011 Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

New and Material

Claims of service connection for a bilateral hearing disorder and a tinnitus disorder were initially denied by the RO in a July 2001 decision.  A subsequent claim to reopen was denied by the RO in November 2006.  The November 2006 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In October 2008, the Veteran submitted a statement requesting that the claims of entitlement to service connection for bilateral hearing loss and tinnitus be reopened.  The RO accepted that statement as a claim to reopen and such request was denied in the March 2009 rating decision.   

Based on the procedural history outlined above, the issue for consideration is whether new and material evidence has been received to reopen the claim.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

The Veteran's claims of service connection for bilateral hearing loss and tinnitus were denied in July 2001.  The RO confirmed the denial in a November 2006 rating decision, as the evidence submitted was not new and material, thus the claims were not reopened.  The evidence associated with the claims file at the time of the November 2006 rating decision included service treatment records, a VA examination, a private audiogram, and the Veteran's statements.  Based on a review of the evidence, the RO determined that the claims were not reopened.  Specifically, the claim of bilateral hearing loss was not reopened, as the evidence of record demonstrates a current disability; however, it does not show a link between the current hearing loss and an in-service incurrence, a causal relationship to service, or aggravation of any hearing loss that was present upon induction into service.  The claim of tinnitus was not reopened, as the evidence does not demonstrate that the Veteran's current tinnitus disorder had its onset in service or a causal relationship to service.

Evidence added to the record since the time of the last final denial in November 2006 includes a February 2009 VA examination report, an April 2011 VA examination report, an article from the National Institute on Deafness and other Communication Disorders pertaining to Noise-Induced Hearing Loss, and the Veteran's statements indicating exposure to noise in service.  The aforementioned VA examinations are "new" in that they were not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that a bilateral hearing loss disorder had its onset in service, is causally related to service or is aggravated by service.  It could not reasonably substantiate the claim were the claim to be reopened.  Likewise, regarding tinnitus, the examinations are not material because they do not demonstrate that the disorder had its onset in service or a causal relationship to service.  Indeed, both VA examiners indicated that they could not provide an opinion as to the etiology of the Veteran's bilateral hearing loss or tinnitus disorders without resorting to speculation.  

The record also includes the Veteran's histories and statements indicating noise exposure due to airplane engines and artillery during service.  The Veteran's statements are not "new" as they are cumulative of previously considered statements reflecting histories of in-service noise exposure which reportedly resulted in the current bilateral hearing loss and tinnitus disabilities.  The literature submitted provides a brief overview of noise induced hearing loss, and is "new," in that it was not previously seen; however, this evidence is not material because it does not tend to establish a previously unestablished fact, namely that this Veteran's bilateral hearing loss had its onset in service, is causally related to service, or is aggravated by service.  Similarly, the article is not material, as it does show that this Veteran's current tinnitus disorder had its onset in service or is causally related to service.  

In sum, there is still no competent evidence that the bilateral hearing loss disorder and/or tinnitus disorder are related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claims, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for tinnitus is denied.



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


